Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Sustainable Environmental Technologies Corporation (the "Company") on Form 10-Q for the quarter endedSeptember 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I,Cynthia Glaser, Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2001, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:November 22, 2010 /s/Cynthia Glaser Cynthia Glaser Principal Accounting Officer
